                                                                         Hon. Christopher M. Alston
 1                                                                                          Chapter 7
 2                                                                Hearing Date: September 20, 2019
                                                                             Hearing Time: 9:30 a.m.
 3                                                              Hearing Site: 700 Stewart St., #7206
                                                                                  Seattle, WA 98101
 4                                                               Response Date: September 13, 2019
 5

 6

 7                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     IN RE:
10
                                                        Chapter 7
11
         SAMIA EL-MOSLIMANY,                            No. 18-14820-CMA
12

13                                                     CREDITOR HAYAT SINDI’S OBJECTION
                                   Debtor.             TO MOTION TO AVOID JUDGMENT LIEN
14                                                     FILED BY SAMIA EL-MOSLIMANY
15

16

17
              COMES NOW plaintiff Hayat Sindi (“Creditor” or “Dr. Sindi”), by and through
18
     undersigned counsel, and hereby objects to the Motion to Avoid Judgment Lien (“Avoidance
19
     Motion”) filed by Samia El-Moslimany (“Debtor”). Dr. Sindi also objects to the Debtor’s
20

21   companion motion seeking abandonment of the property, and to set aside the objections to

22   exemption filed by the Trustee and Dr. Sindi (Dkt. Nos. 11, 18) for the reasons set forth in the

23   Trustee’s opposition.
24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 1       Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                           1752 NW Market St., # 709
                                                                                     Seattle, WA 98107
                                                                             206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 95     Filed 09/13/19     Ent. 09/13/19 17:58:10              Pg. 1 of 12
                                      I.   STATEMENT OF FACTS
 1

 2          Dr. Sindi sued Samia El-Moslimany (“Debtor”) and Ann El-Moslimany in

 3   Massachusetts state court in 2013 (the “Massachusetts Lawsuit”). Dr. Sindi’s complaint

 4   alleged defamation, intentional infliction of emotional distress, tortious interference with
 5
     contract, and tortious interference with advantageous relations. Citing diversity of citizenship
 6
     and the existence of a controversy in the requisite amount, Debtor and Ann El-Moslimany
 7
     removed the case to the federal district court. The case went to trial on July 11, 2016.
 8
            On October 6, 2016, the district court entered an amended final judgment in favor of Dr.
 9

10   Sindi and against Debtor and Ann El-Moslimany. A true and correct copy of the Amended

11   Final Judgment is attached as Exhibit A to the Declaration of Anthony S. Wisen (“Wisen
12   Decl.”) filed herewith. Debtor and Ann El-Moslimany appealed to the First Circuit Court of
13
     Appeals.
14
            On November 15, 2016, Dr. Sindi filed a Motion for Certified Copy of Judgement in the
15
     Massachusetts Lawsuit, a true and correct copy of which is attached as Exhibit B to the Wisen
16

17   Declaration. A chief purpose of the motion was to obtain a judgment lien in Debtor’s residence

18   in Burien, Washington. See, e.g., ¶¶ 5-7.

19          On December 13, 2016, Judge Talwani entered an electronic order in the Massachusetts
20   Lawsuit, allowing Dr. Sindi’s Motion, and directing the Clerk to issue a certified copy of the
21
     Amended Final Judgment. Wisen Decl., Exh. C.
22
            On January 3, 2017, Dr. Sindi registered the certified Amended Final Judgment in the
23
     Western District of Washington under Case No. 2:17-mc-0001. Then, on February 27, 2017,
24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 2        Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                            1752 NW Market St., # 709
                                                                                      Seattle, WA 98107
                                                                              206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 95      Filed 09/13/19     Ent. 09/13/19 17:58:10              Pg. 2 of 12
     Dr. Sindi recorded the Notice of Judgment Lien Against Homestead Property, along with an
 1

 2   official copy of the Amended Final Judgment, in the King County Real Property Records under

 3   Assessor’s Number 20170227001230 (together, the “2017 Judgment Lien”). Wisen Decl., Exh.

 4   F.
 5
               On February 10, 2017, the Debtor1 filed a Motion to Stay Without Bond in the
 6
     Massachusetts Lawsuit. Wisen Decl, Exh. D. However, the motion was denied. Wisen Decl.,
 7
     Exh. E.
 8
               After the First Circuit issued its ruling on July 11, 2018, the district court entered its
 9

10   Second Amended Final Judgment. A true and correct copy of the Second Amended Final

11   Judgment is attached as Exhibit G to the Wisen Decl.
12             Plaintiff subsequently registered the Second Amended Final Judgment in King County
13
     Superior Court under Case No. 18-2-22410-1 KNT, and on September 25, 2018, recorded the
14
     resulting Foreign Judgment in the King County Real Property Records under Assessor’s
15
     Number 20180925000965 (the “2018 Judgment Lien”). Wisen Decl., Exh. H.
16

17             On or about November 1, 2018, Dr. Sindi’s counsel obtained a Litigation Guarantee

18   from First American Title Insurance Company, which concerns the Debtor’s property in

19   Burien, Washington. Wisen Decl., Exh. I. The Litigation Guarantee identifies the 2017
20   Judgment Lien in Schedule B, as one of the “Defects, Liens, Encumbrances or other Matters
21
     Affecting Title.” Id. at pgs. 4-5.
22

23   1
      Together with Ann-Moslimany, her mother and the co-defendant in the Massachusetts
24   Lawsuit.

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 3            Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                                1752 NW Market St., # 709
                                                                                          Seattle, WA 98107
                                                                                  206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA            Doc 95     Filed 09/13/19      Ent. 09/13/19 17:58:10               Pg. 3 of 12
             On December 20, 2018, Defendant filed the instant bankruptcy. The judgment in favor
 1

 2   of Plaintiff is scheduled in the amount of $1,548,500.00. Dr. Sindi’s Proof of Claim, filed in

 3   the amount of $1,550,298.45, is attached as Exhibit J to the Wisen Decl.

 4           On March 26, 2019, Dr. Sindi filed a Complaint Objecting to Discharge, pending in this
 5
     Court under Adversary Pro. No. 19-01034.
 6
             On September 12, 2019, the Trustee filed a Complaint to Avoid the Alyousef judgment
 7
     lien, pending in this Court under Adversary Pro. No. 19-01116.
 8
                            II.     LEGAL AUTHORITY AND ARGUMENT
 9

10           As a threshold matter, it should be noted that Ms. El-Moslimany devotes a substantial

11   portion of her motion and supporting declaration to making an irrelevant and gratuitous attack
12   on Dr. Sindi. It is hardly surprising that Debtor has chosen to largely ignore the merits of the
13
     pending motion and instead has used her filing as an opportunity to personally attack Dr. Sindi
14
     through yet another set of false and fabricated claims. Dr. Sindi does not intend to respond in
15
     kind other than simply to deny Ms. El-Moslimany’s baseless assertions. It ought not be lost on
16

17   the Court that it is just these sort of false attacks which led a federal court jury (and the First

18   Circuit Court of Appeals) to find that Debtor defamed Dr. Sindi with constitutional malice and

19   awarded Dr. Sindi millions of dollars in damages. Sindi v. El-Moslimany, 896 F.3d 1, 15 (1st
20   Cir. 2018) ("we conclude-without serious question-that the defamation verdicts pass
21
     constitutional muster ... the record reflects a grotesque number of false statements that hold Dr.
22
     Sindi up to public scorn and contempt ..."). To date, and despite the entry of a multi-million
23
     dollar final judgment against her, Debtor has not paid one penny to Dr. Sindi.
24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 4           Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                               1752 NW Market St., # 709
                                                                                         Seattle, WA 98107
                                                                                 206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA            Doc 95    Filed 09/13/19      Ent. 09/13/19 17:58:10               Pg. 4 of 12
            The Debtor’s arguments fare no better on the merits.
 1

 2          For starters, the Avoidance Motion attempts an end-run around Dr. Sindi’s pending

 3   Adversary Complaint, which seeks to avoid Debtor’s discharge as to Dr. Sindi pursuant to 11

 4   U.S.C. § 523(a)(6). If Dr. Sindi prevails in that action, she will obtain a judgment that would
 5
     be a lien against Debtor’s residence that is in the same position as the existing judgment lien(s).
 6
     In the meantime, Dr. Sindi is justifiably concerned that Debtor will attempt to dispose of the
 7
     property, free of Dr. Sindi’s lien, leaving Dr. Sindi with nothing. The Debtor’s motion might
 8
     therefore be continued or dismissed without prejudice, pending the outcome of Dr. Sindi’s
 9

10   discharge action.

11          Debtor’s motion also ignores the allegations in Trustee’s recently-filed adversary action
12   against the purported second position lienholder, Aziza Alyousef. Debtor’s threshold
13
     argument is that the lien should be avoided under Bankruptcy Code § 522(f). See Motion to
14
     Avoid Lien, pg. 4. But this argument depends on the validity of the Alyoussef Deed of Trust,
15
     which Debtor claims should be valued at $574,537. Id.
16

17          Section 522(f) allows “a debtor to wipe out the interest that a creditor has in particular

18   property if the debtor’s interest in that property would be exempt but for the existence of the

19   creditor’s lien or interest.” 4 COLLIER ON BANKRUPTCY ¶ 522.11[1] (16th ed. 2016).
20   Pursuant to § 522(f), a debtor “may avoid the fixing of a lien on an interest of the debtor in
21
     property to the extent that such lien impairs an exemption to which the debtor would have been
22
     entitled” but for the creditor’s lien or interest. 11 U.S.C. § 522(f) (emphasis added).
23

24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 5         Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                             1752 NW Market St., # 709
                                                                                       Seattle, WA 98107
                                                                               206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 95     Filed 09/13/19      Ent. 09/13/19 17:58:10               Pg. 5 of 12
               The Trustee’s recently-filed Adversary Complaint against Ms. Yousef makes it
 1

 2   abundantly clear that the validity of the Alyoussef Deed of Trust is disputed. See also Dr.

 3   Sindi’s Objection to Claims of Exemption (Dkt. No. 17). If the Trustee prevails in his efforts to

 4   avoid the Alyoussef Deed of Trust, there will be substantial equity available after considering
 5
     Washington Federal’s mortgage lien and Debtor’s alleged (homestead) exemptions. For
 6
     purposes of the instant motion, Dr. Sindi disputes the value of the property, and adopts the
 7
     valuation presented by the Trustee at Dkt. No. 75. Accordingly, the factual record shows that
 8
     the Court cannot determine valuation at this time, and it would be putting the cart ahead of the
 9

10   horse to consider whether the entirety of Dr. Sindi’s judgment lien might be avoided under §

11   522(f).
12             The balance of Debtor’s Avoidance Motion, specifically the portion that seeks relief by
13
     operation of § 522(h) and § 547, is procedurally improper because Debtor must seek the
14
     requested relief, if at all, in an adversary action.2 See, e.g., Bankruptcy Rule 7001(2)
15
     (Adversary proceedings include … a proceeding to determine the validity, priority, or extent of
16

17   a lien or other interest in property, but not a proceeding under Rule 3012 or Rule 4003(d).”).

18   See also 4 COLLIER ON BANKRUPTCY ¶ 522.11[1]. (“[U]nlike other lien avoiding power

19   actions, which are brought as adversary proceedings pursuant to Rule 7001, a proceeding to
20   avoid a lien under section 522(f) is brought as a motion subject to Rule 9014 governing
21
     contested matters.”).
22

23
     2
      Moreover, § 522(h), read in conjunction with § 522 (g), (i), and (j), provides that the Debtor may only avoid the
24   portion of the alleged preferential transfer that impairs an exemption.

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 6                    Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                                        1752 NW Market St., # 709
                                                                                                  Seattle, WA 98107
                                                                                          206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA              Doc 95      Filed 09/13/19         Ent. 09/13/19 17:58:10                 Pg. 6 of 12
                But more importantly, the Debtor’s legal arguments are simply wrong. For starters,
 1

 2   Debtor’s assertion that the 2017 Judgment Lien is invalid because “all collection action was

 3   stayed”3 during the appeal of the Massachusetts Lawsuit is factually and legally false. As seen

 4   by the pleadings attached to the Wisen Declaration, Debtor moved to stay the enforcement of
 5
     the judgment entered in the Massachusetts Lawsuit – without bond – but that motion was
 6
     denied. See Wisen Decl., Exh. D (requesting entry of an Order “staying any efforts … to
 7
     explore any alleged entitlement to explore any alleged entitlement to enforce such Judgment
 8
     while this matter is pending before the Court of Appeals for the First Circuit); Exh. E (Order
 9

10   denying motion). Accordingly, there was no bar to Dr. Sindi’s enforcement efforts during the

11   pendency of the appeal.
12              Dr. Sindi also properly obtained the certified judgment that became the 2017 Judgment
13
     Lien under 28 U.S.C. § 1963. As seen above, on November 15, 2016, Dr. Sindi filed her
14
     Motion for Certified Copy of Judgment, in which she explained that no payments had been
15
     made under the judgment (¶ 4), that no supersedeas bond had been posted in support of a stay
16

17   under Rule 62(d) (¶ 5), and that Debtor owned a residence in Burien, Washington (¶ 7). Wisen

18   Decl., Exh. B. The Court, finding good cause shown, directed the clerk to issue a certified

19   copy of the Amended Final Judgment. Wisen Decl., Exhs. C, E.
20              On January 3, 2017, the certified copy of the Amended Final Judgment was registered
21
     in the Western District of Washington under Case No. 2:17-mc-0001, and recorded (along with
22

23
     3
24       Motion to Avoid Lien, pg. 4.

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 7          Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                              1752 NW Market St., # 709
                                                                                        Seattle, WA 98107
                                                                                206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA                  Doc 95   Filed 09/13/19   Ent. 09/13/19 17:58:10            Pg. 7 of 12
     the Notice of Judgment Lien) in the King County Real Property Records under Assessor’s
 1

 2   Number 20170227001230, becoming the 2017 Judgment Lien. See Wisen Decl., Exh. F.

 3          Having no basis to maintain a challenge to Dr. Sindi’s underlying judgment(s), the

 4   Debtor closes with three technical arguments concerning the recording of the 2017 Judgment
 5
     Lien. Motion to Avoid, pg. 5.
 6
            Debtor first observes that the 2017 Judgment Lien “contained an inaccurate parcel
 7
     number ... [and] did not contain a legal description.” Id. From this, she concludes that the
 8
     2017 Judgement Lien is defective because “[t]here was no way to tie the judgment to this
 9

10   particular parcel of land.” Motion to Avoid Lien, pg. 5. However, the assertion that there was

11   “no way” to tie the judgment to the particular property is factually wrong: As seen by the
12   Litigation Guaranty obtained by Dr. Sindi in preparation for her anticipated judicial lien
13
     foreclosure, First American had no problem “tying” the Notice of Judgment Lien to the subject
14
     property. See Wisen Decl., Exh. I. Debtor also points to no legal requirement – and Dr. Sindi’s
15
     counsel is not aware of any – that would require a recorded judgment to contain either a parcel
16

17   number or a real property description. Indeed, as a practical matter, a judgment creditor often

18   does not know what real property is owned by the judgment debtor at the time that judgment is

19   entered; but that does not make the judgment any less of a judgment lien if recorded in the
20   applicable jurisdiction.
21
            Debtor’s second argument, that the 2017 Judgment Lien recording is improper because
22
     it was not “docketed” in Superior Court also has no force. Debtor relies on a 2001 case from
23
     Georgia for the proposition that Dr. Sindi’s 2017 Judgment Lien – despite being specifically
24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 8       Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                           1752 NW Market St., # 709
                                                                                     Seattle, WA 98107
                                                                             206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA          Doc 95    Filed 09/13/19     Ent. 09/13/19 17:58:10              Pg. 8 of 12
     authorized by the Massachusetts Court – is somehow defective as a matter of Washington state
 1

 2   recoding law. Cf. Ford Consumer Fin. Co. v. McDonnel (In re McDonnell), 204 B.R. 976, *5-

 3   7 (B.A.P. 9th Cir. 1996) (recording a certified copy of a federal judgment held to create a

 4   judgment lien under California law even where judgement lienor did not follow California’s
 5
     procedure for abstracting a judgment).
 6
             Notably absent, however, is any explanation of the relevant Washington statutes, or
 7
     citation to relevant Washington caselaw. While it is difficult to tell, it appears that Debtor’s
 8
     argument hinges on the unremarkable fact that Dr. Sindi followed different registration
 9

10   procedures when she created the 2017 Judgment Lien and the 2018 Judgment Lien. In 2017,

11   Dr. Sindi chose to register, or “docket,” the First Amended Judgment in the U.S. District Court
12   for the Western District of Washington, and then record it in King County. Wisen Decl., Exh.
13
     F. However, in 2018, Dr. Sindi followed the Uniform Enforcement of Foreign Judgments Act
14
     (“Washington UEFJA”), which resulted in registration in state court. See Wisen Decl., Exh.
15
     H.4
16

17           The fact that Dr. Sindi elected not to utilize the Washington UEFJA in connection with

18   the 2017 Judgment Lien is of no moment, as the statute expressly provides that it is an

19   “optional procedure.” See RCW 6.36.160 (“The right of a judgment creditor to bring an action
20   to enforce his or her judgment instead of proceeding under this chapter remains unimpaired.”).
21
     Moreover, RCW 4.56.200(1) expressly provides that a judgment lien commences on a debtor’s
22

23
     4
      This was done for the unremarkable reason that Dr. Sindi’s counsel preferred to enforce the Second Amended
24   Judgment using state court procedures.

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 9                Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                                    1752 NW Market St., # 709
                                                                                              Seattle, WA 98107
                                                                                      206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA            Doc 95      Filed 09/13/19        Ent. 09/13/19 17:58:10                Pg. 9 of 12
     real estate as follows: “[j]udgments of the district court of the United States rendered or filed
 1

 2   in the county in which the real estate of the judgment debtor is situated, from the time of the

 3   entry or filing thereof” Here, Dr. Sindi obtained both a judgment “rendered” by the district

 4   court of the United States (in both Massachusetts and Washington!) and recorded it in King
 5
     County. See also Woodley v. Meyers Capital Corp., 67 Wn. App. 328, 337-38 n.7 (1992).
 6
            Debtor also ignores RCW 6.13.090, which provides that “[a] judgment against the
 7
     owner of a homestead shall become a lien on the value of the homestead property in excess of
 8
     the homestead exemption from the time the judgment creditor records the judgment with the
 9

10   recording officer of the county where the property is located.” Dr. Sindi’s 2017 Judgment Lien

11   complied with this statute as well, and served to preserve Dr. Sindi’s lien interest in the
12   Debtor’s property in excess of the homestead exemption. See In re Deal, 85 Wn. App. 580,
13
     583 (1997) (holding that judgment creditor was not required to go through two-step process,
14
     and was adjudged to have a valid lien even though they did not file a judgment abstract
15
     pursuant to RCW 4.56.200).
16

17          The Debtor’s third and final argument is not actually a challenge to the 2017 Notice of

18   Judgment Lien. Rather, it states – in the most conclusory manner possible – a preference

19   challenge to Dr. Sindi’s 2018 Judgment Lien recording. This again, is not an issue that is
20   susceptible of resolution on a § 522 motion brought by the Debtor, and appears to be a patent
21
     attempt to both usurp the authority of the Trustee, while also depriving Dr. Sindi of the right to
22
     bring defenses to the alleged preference.
23

24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 10        Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                             1752 NW Market St., # 709
                                                                                       Seattle, WA 98107
                                                                               206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 95     Filed 09/13/19     Ent. 09/13/19 17:58:10               Pg. 10 of 12
                                         III.   CONCLUSION
 1

 2          For the forgoing reasons, and for those stated in the Trustee’s response, the Debtor’s

 3   motions should be denied.

 4

 5          DATED this 13th day of September, 2019.

 6
                                                  Law Offices of Anthony S. Wisen, PLLC
 7                                                Attorneys for Hayat Sindi

 8                                                By     /s/ Anthony S. Wisen
                                                         Anthony S. Wisen, WSBA #39656
 9
                                                         1752 NW Market St., #709
10                                                       Seattle, WA 98107
                                                         Tel: (206) 418-8720
11                                                       Email: tony@wisenlaw.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 11     Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                          1752 NW Market St., # 709
                                                                                    Seattle, WA 98107
                                                                            206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA       Doc 95     Filed 09/13/19     Ent. 09/13/19 17:58:10              Pg. 11 of 12
 1
                                DECLARATION OF SERVICE

 2          I hereby certify that on September 13, 2019, I electronically filed the foregoing, along
 3   with the supporting Declaration of Anthony S. Wisen, with the Clerk of the Court using the
 4
     CM/ECF system which will send notification of such filing to those attorneys of record
 5
     registered on the CM/ECF system.
 6

 7                                               By s/ Anthony Wisen
 8                                                  Anthony S. Wisen

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     HAYAT SINDI’S OBJECTION TO MOTION TO AVOID JUDGMENT LIEN - 12      Law Offices of Anthony S. Wisen, PLLC
26   (No. 18-14820-TWD)                                                           1752 NW Market St., # 709
                                                                                     Seattle, WA 98107
                                                                             206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA       Doc 95     Filed 09/13/19     Ent. 09/13/19 17:58:10               Pg. 12 of 12
